Exhibit 10.15

May 14, 2001

Eric Lander

74R Fayerweather Street

Cambridge, MA 02138

Subject: Advisor to moab, inc.

Dear Eric,

moab, inc. (the “Company”) is pleased to invite you to serve as an Advisor to
the Company on the following terms:

1. Service. You agree to serve as an Advisor to the Company for a period of four
years. You have been chosen for this position because of your expertise in areas
that are consistent with the Company’s research and development, business and
product strategy. As an Advisor, we hope that you will contribute to the success
of the Company by engaging in the following activities (the “Services”):

 

  •   Participating through informal meetings and telephone calls, as well as
attending quarterly meetings with other Advisors.

 

  •   Advising the Company on business matters in your area of expertise.

 

  •   Advising the Company on market strategies and trends in areas of interest
to the Company.

 

  •   Providing expert advice to the Company’s engineers and researchers on
technical matters related to the Company’s research and development efforts,
concepts and strategies.

 

  •   Reviewing and critiquing the Company’s product concepts, specifications
and designs.

Unless otherwise notified, I will serve as your primary point of contact with
the Company regarding your role as an Advisor.



--------------------------------------------------------------------------------

2. Compensation. Subject to the approval of the Company’s Board of Directors,
you will be granted the right to purchase 400,000 shares of the Company’s Common
Stock at a purchase price per share equal to the fair market value per share on
the date the stock award is approved by the Board of Directors. The stock
purchased would be subject to repurchase by the Company at the purchase price.
The Company’s repurchase right would lapse and you would vest with respect to
25% of the purchased shares after 12 months of continuous service, and the
balance in equal monthly installments over the next 36 months of continuous
service, as described in the applicable Stock Purchase Agreement. You will also
be paid a fee of $8,500 in cash monthly for your service as an Advisor. You will
be reimbursed for any travel and incidental expenses incurred associated with
serving as an Advisor, subject to the Company’s generally applicable policies
for the reimbursement of employee expenses.

3. Independent Contractor. In performing Services for the Company pursuant to
this letter agreement, you will act in the capacity of an independent contractor
with respect to the Company and not as an employee of the Company. As an
independent contractor, you will not be eligible to participate in any of the
Company’s employee benefit plans, fringe benefit programs, group insurance
arrangements or similar programs and you will be solely responsible for any tax
withholdings and the like.

4. Conflict of Interest. The Company recognizes and agrees that you may perform
services for other persons and entities, provided that such services do not
represent a conflict of interest or a breach of your duties to the Company.
While you act as an Advisor to the Company, however, you will be expected not to
serve as an advisor to or on the board of directors of any other commercial
entity active in the area of chemical genomics. Also, while acting as an Advisor
to the Company and for a period of one year thereafter, you will not directly or
indirectly, or in conjunction with other person or organization, compete with
the Company, prepare to compete with the Company or solicit or hire any of the
Company’s employees or independent contractors. By signing this letter
agreement, you represent and warrant to the Company that your participation as
an Advisor to the Company will not be inconsistent with any other contractual
commitments that you may already have.

5. Confidentiality Agreement. During the term of this letter agreement and
thereafter, you will not, without the prior written consent of the Company, use
for any purpose (except in the course providing Services under this letter
agreement and in furtherance of the business of the Company) or disclose to any
third party confidential information or proprietary data of the Company;
provided, however, that “confidential information” will not include any
information known generally to the public or ascertainable from public or
published information (other than as a result of unauthorized disclosure by you)
or information that you received from third parties who do not have an
obligation to maintain the confidentiality of the information disclosed. You may
disclose the Company’s confidential information if you are required to do so by
law or court order, provided that you promptly notify the Company so that it may
limit disclosure or

 

Page 2



--------------------------------------------------------------------------------

receive a protective order. You agree to deliver to the Company at the
termination of your service, or at any other time that the Company may request,
all memoranda, notes, plans, records, reports and other documents (and copies
thereof) relating to the business of the Company which you may then possess or
have under your control.

6. Ownership of Inventions. The Company shall own, and you hereby assign to the
Company, all right, title and interest (including patent rights, copyrights,
trade secret rights, mask work rights, trademark rights, sui generis database
rights and all other intellectual and industrial property rights of any sort
throughout the world) relating to any and all inventions (whether or not
patentable), works of authorship, mask works, designations, designs, know-how,
ideas and information made or conceived or reduced to practice, in whole or in
part, by you during the term of this letter agreement and that arise out of the
Services or any “confidential information” (collectively, “Inventions”) and you
will promptly disclose and provide all Inventions to the Company. The term
Inventions shall not include any generally applicable, widely known skills or
knowledge learned by you during your tenure as an Advisor to the Company. You
also agree to assist the Company, at the Company’s expense, to further evidence,
record and perfect such assignments, and to perfect, obtain, maintain, enforce,
and defend any rights assigned. You agree and warrant that all Inventions will
be your original work and you will not knowingly infringe any third party
intellectual property rights in performance of Services to the Company
hereunder.

7. Publicity. In your capacity as an Advisor to the Company, the Company may not
use your name or likeness in connection with the promotion of its business,
products and services without your written consent.

8. Term of Agreement. This letter agreement may be terminated at any time prior
to its expiration by either party by giving five (5) days’ advance notice in
writing. Upon termination or expiration of the relationship contemplated by this
letter agreement, the provisions of paragraphs 4 through 9 shall survive.

9. General Provisions. This letter agreement (together with your stock option
agreement) contains all of the terms of your participation as an Advisor of the
Company and no agreements, representations or understandings (whether oral or
written and whether express or implied) which are not expressly set forth in
this letter agreement have been made or entered into by either party with
respect to the subject matter hereof. You agree that any of the Company’s rights
or obligations hereunder may be assigned to any successor or resultant
corporation in a merger or consolidation or other acquisition of the Company or
its subsidiary, but that you may not assign any of your rights or obligations
under this letter agreement without the consent of the Company. This letter
agreement may not be amended or modified except by an express written agreement
signed by you and a duly authorized officer of the Company. The terms of this
letter agreement and the resolution of any disputes will be governed by
Massachusetts law without reference to its conflicts of laws provisions. Any
breach of paragraphs 4, 5 or 6

 

Page 3



--------------------------------------------------------------------------------

will cause irreparable harm to the Company for which damages would not be an
adequate remedy, and therefore the Company will be entitled to injunctive relief
with respect thereto in addition to any other remedies. In any action or
proceeding to enforce rights under this letter agreement, the prevailing party
will be entitled to recover costs and attorneys’ fees.

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating the
enclosed duplicate original of this letter and returning it to me. This offer,
if not accepted, will expire at the close of business on June 30, 2001.

We, at moab, are excited about the tremendous opportunity that lies ahead of us.
Your expertise will be a significant contributor to our success. On behalf of
everyone at moab, I look forward to our working together.

If you have any questions, please call me at 650–808–6001.

 

Very truly yours,

moab, inc.

By:

 

/s/ James Tananbaum

Name:

 

James Tananbaum, M.D.

Title:

 

President & CEO

 

I have read, understand and accept this offer:

/s/ Eric Lander

Signature of Eric Lander

Dated: June 1, 2001

 

Page 4



--------------------------------------------------------------------------------

INFINITY PHARMACEUTICALS, INC.

AMENDMENT NO. 1 TO

ADVISORY AGREEMENT

This Amendment No. 1, effective as of May 14, 2001 (“Amendment”), amends the
Advisory Agreement dated May 14, 2001 (the “Agreement”) by and between Infinity
Pharmaceuticals (f/k/a moab, inc), a Delaware corporation (the “Company”) and
Eric Lander. Capitalized terms not otherwise defined herein are defined in the
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1. Section 8 of the Agreement is hereby terminated in its entirety and a new
Section 8 is hereby inserted in lieu thereof which reads as follows:

“8. Term of Agreement. You may terminate this letter agreement at any time prior
to its expiration by giving five (5) days’ advance notice in writing. In
addition, the Company may, without prejudice to any right or remedy it may have
under this letter agreement, terminate this letter agreement, with or without
Cause (as defined below) upon five (5) days’ advance written notice to you.

8.1 Termination Without Cause. In the event of termination without cause, you
will be entitled to payment for services performed and expenses paid or incurred
prior to the effective date of termination.

8.2 Termination For Cause. In the event of termination for Cause, you have the
opportunity, at your request and upon 10 calendar days’ prior written notice to
the Company (which shall be given no later than 20 days after receiving notice
from the Company), to meet with the Board of Directors to review and discuss the
basis on which such termination for Cause was made and to dispute such
determination. If, at the end of such 30 day period, the Board of Directors
determines to maintain the finding of termination for Cause, then you agree that
an amount equal to 20% of the aggregate cash retainer theretofore paid to you by
the Company pursuant to Section 2 above shall be repaid to the Company in cash
or certified funds within 30 days. As used herein, “Cause” shall mean a good
faith determination by the Chief Executive Officer that you have failed to
perform the consulting, advisory and related services for the Company set forth
in this letter agreement and have failed to remedy such failure within 10
calendar days following written notice from the Company to you notifying you of
such failure.



--------------------------------------------------------------------------------

8.3 Survival. Upon termination or expiration of the relationship contemplated by
this letter agreement, the provisions of paragraphs 4 through 9 shall survive.”

2. The Agreement, as supplemented and modified by this Amendment, together with
the other writings referred to in the Agreement or delivered pursuant thereto
which form a part thereof, contains the entire agreement among the parties with
respect to the subject matter thereof and amends, restates and supersedes all
prior and contemporaneous arrangements or understandings with respect thereto.

3. Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,”
or words of like import, and each reference in the other documents entered into
in connection with the Agreement, shall mean and be a reference to the
Agreement, as amended hereby. Except as specifically amended above, the
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.

4. This Amendment shall be governed by the laws of the Commonwealth of
Massachusetts without reference to its conflicts of laws provision.

5. This Amendment may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

IN WITNESS WHEREOF, this Amendment No. 1 to Advisory Agreement is executed as of
the date first written above.

 

INFINITY PHARMACEUTICALS, INC.

By:

    

Name:

 

Steven H. Holtzman

Title:

 

Chief Executive Officer and President

ADVISOR:

  

Eric Lander

 

2



--------------------------------------------------------------------------------

March 1, 2002

Dear Steve:

Reference is made to the letter agreement of May 14, 2001 between Eric Lander
and moab, inc. (now Infinity Pharmaceuticals). This agreement is attached.

This Amendment No. 2 amends the aforementioned agreement as follows:

Section 1. (Service)

Delete the bullet reading “Endorsing the Company and its products to potential
customers as well as to industry and financial analysts”

Section 4, line 5.

Insert the word “commercial” before “entity”

Section 6, line 15

Insert the word “knowingly” before “infringe”

Section 7.

After the first sentence, insert a sentence reading:

“However, the Company will first seek a written authorization by you before such
use.”

Signed:

 

Infinity Pharmaceuticals

/s/ Steve Holtzman

By: Steve Holtzman

Title: Chairman and CEO

3/11/02

Date

 

/s/ Eric S. Lander

Eric S. Lander March 2, 2002 Date



--------------------------------------------------------------------------------

Infinity

Pharmaceuticals

December 10, 2004

Eric Lander

75R Fayerweather Street

Cambridge, MA 02138

Dear Eric:

The purpose of this letter is to amend your Advisory Agreement with Infinity
Pharmaceuticals dated May 14, 2001, as has been amended over time with Amendment
No. 1 and Amendments dated March 1, 2002 and September 16, 2003 (collectively
known as the “Agreement”). In particular, the Effective Date of the Agreement,
Section 1 (Service), Section 2 (Compensation) and Section 8 (Term) are hereby
amended as follows.

Effective Date: The effective date of this amendment will be January 1, 2005.

 

1. Service: The section is deleted and replaced by the following:

Responsibilities: Assist R&D leadership as a member of the Scientific Advisor
Board (“SAB”), to build a highly productive Discovery organization and pipeline.
Responsibilities will include:

 

  •   Identification of strategic and operational issues

 

  •   Advise on how to solve some issues/challenges

 

  •   Advise on development of the organization (what to build when and how)

 

  •   Assist in R&D recruitment

 

  •   Advise on target selection strategies, project strategies and plans, and
on the drug discovery process itself

 

  •   Advisor to CSO as a senior and experienced veteran of and leader in the
life sciences

Please note the above is meant to be an example of the types of duties you will
be responsible for and is not meant to be a complete list. From time to time you
may be asked to perform additional services based on mutual agreement of both
parties of this Agreement.

 

2. Compensation: The section, “The Advisor agrees to perform such consulting,
advisory, and related services to and for the Company as may be reasonably
requested from time to time by the Company. The Advisor agrees to devote 12
full-time days a year in the performance of such services for as long as the
Agreement is in effect. During this Period, the Company shall pay the Advisor a
fee of $2,083.33 a month (equivalent to $25,000 per year). To the extent the
Advisor performs services in excess of the 12 days, the Company will pay the
Advisor a fee of $2,500 per day, due upon receipt of an invoice detailing out
the extra day(s) incurred,

Infinity Pharmaceuticals, Inc.     780 Memorial Drive     Cambridge, MA 02139

tel: 617.453.1000 fax: 617.453.1001 www.ipi.com



--------------------------------------------------------------------------------

December 10, 2004

   Page 2

Mr. Eric Lander

subject to approval by the Company”, is hereby deleted and replaced by the
following:

Subject to Section 8 below, the Company shall pay the Consultant a yearly fee
totaling $25,000.00 for consulting services described in Section 1. The fee will
be paid in quarterly installments of $6,250 starting on March 31, 2005.

8. Term of Agreement: The following language is added to this section:

This Agreement shall commence on the date hereof and shall continue until
December 31, 2006 (such period, as it may be extended in writing, being referred
to as the “Consultation Period”), unless sooner terminated in accordance with
the provisions of Section 8.

All other sections of your Agreement are still in effect and unchanged, such as
the section related to your Stock Option Award, Section 8 (Term of Agreement),
etc.

Please indicate your understanding and acceptance of the foregoing terms of your
Advisory Agreement by signing the enclosed copy of this letter and returning it
to me no later than January 15, 2005. After that date, the offer will expire.

 

Very truly yours,

INFINITY PHARMACEUTICALS, INC.

/s/ Steven H. Holtzman

Steven H. Holtzman

President and CEO

The foregoing correctly sets forth the terms of my Advisory Agreement by
Infinity Pharmaceuticals, Inc.

 

/s/ Eric Lander

   

Dec 29 2004

Eric Lander

   

Date